internal_revenue_service number release date index no cc psi plr-113965-00 date in re legend company dear this is in response to a letter_ruling request that you submitted on behalf of company concerning liability for the excise_tax imposed on the installation of trailer and truck accessories company’s business is limited to the manufacture sale and installation of accessories for trailers and trucks these accessories include fitted tarps for all types of trailers tarping systems for dump trucks and trailers side kits tarping systems for flat bed trailers and trucks cargo protection devices such as undermount storage boxes flatbed bulkheads and cab guards and refrigeration trailer air return bulkheads and air ducts company installs these accessories on trailers and trucks in the past company has characterized its installation of its accessories as taxable under sec_4051 of the internal_revenue_code consistent with this characterization company files quarterly excise_tax returns for the sec_4051 excise_tax that the company includes in its sale price of the accessories to its customers in this letter_ruling request company asks if it can discontinue paying this excise_tax and filing returns in connection with this tax sec_4051 imposes a percent excise_tax on the first_retail_sale of automobile truck chassis automobile truck bodies truck trailer and semitrailer chassis truck trailer and semitrailer bodies and tractors of the kind chiefly used for highway transportation in combination with a trailer or semitrailer trucks with gross vehicle weight ratings of big_number pounds or less and trailers with gross vehicle weight ratings of big_number pounds or less are not subject_to this tax sec_4051 imposes a percent excise_tax on the price of the installation of a part or accessory installed or caused to be installed by the owner lessee or operator of any vehicle that contains an article described in sec_4051 this tax only applies to installations made not later than months after the date the vehicle was first placed_in_service sec_4051 and sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of pub l provide that the excise_tax does not apply if the part or accessory installed is a replacement part or accessory or the aggregate price of the parts and accessories and their installation with respect to any vehicle does not exceed dollar_figure sec_4051 provides that the owners of the trade_or_business installing the parts or accessories shall be secondarily liable for this excise_tax the sec_4051 excise_tax on the installation of parts or accessories is imposed on the owner lessee or operator of the vehicle on which parts or accessories are installed company is not the owner lessee or operator of the vehicles on which company installs accessories therefore company is not required to pay this excise_tax on account of an installation however if the owner lessee or operator of the vehicle on which company installs an accessory does not file an excise_tax return and pay the excise_tax company is secondarily liable for this tax this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosures copy of this letter copy for sec_6110 purposes
